In a negligence action to recover damages for personal injury, the defendant County of Nassau appeals: (1) from so much of an order of the Supreme Court, Nassau County, entered January 4, 1965, as permitted the plaintiff to inspect and copy certain files belonging to the county, as specified in the third decretal paragraph; and (2) from so much of an order of said court, entered February 9, 1965 upon reargument, as adhered to the directions contained in said third decretal paragraph of the original order. Appeal from the original order of January 4, 1965, dismissed, without costs; that order was superseded by the later order of February 9, 1965, granting reargument. Order of February 9, 1965, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. The discovery and inspection as directed by said third decretal paragraph shall proceed on 10 days’ written notice or at such other time as the parties may mutually fix by written stipulation. Beldoek, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.